DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 09/03/2015.  The preliminary amendment has been entered and considered by the examiner.  Claims 1-7 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020 and 11/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
“a vehicle control unit” in claims 1, 3-7 (as vehicle control unit 3 in [0012] of the specification); 
“a cleaner unit” in claims 1-2, 5, and 7 (as cleaner unit 110 in [0036] of the specification); 
“a cleaner control unit” in claims 1-5, and 7 (as cleaner control unit 116 in [0037] of the specification); 
“a switching advanced notification acquiring unit” in claim 2 (as advanced notification signal acquiring unit 120 in [0040] of the specification);
“a switchable display unit” in claims 3-6 (as switchable display unit 131 in [0039] of the specification);
“a switching operation unit” in claim 6 (as switching operation unit 132 in [0039] of the specification);

“an image recognition unit” in claim 7 (as image recognition unit 142 in [0040] of the specification); and
“a switching preparation input unit” in claim 7 (as switching preparation input unit 144 in [0040] of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (US 2018046183 A1; hereinafter Peters).

Regarding claim 1, Peters discloses:
A vehicle cleaner system (Fig. 2 - LIDAR defroster 120) mounted on an autonomous driving vehicle (Fig. 1 – host vehicle 100) including a vehicle control unit (Fig. 2 – processor 130) capable of selectively executing an autonomous driving mode (autonomous mode; [0015]) in which an accelerator control signal (accelerating control signal; [0015]), a brake control signal (braking control signal; [0015]), and a steering control signal (steering control signal; [0015]) are generated in accordance with an output from an external sensor (LIDAR sensor 105; [0015]) acquiring information on outside of the vehicle (the processor 130 controls the autonomous mode controller 115 in generating accelerating, braking and steering control signals according to the sensor signals output by the sensor 105 located on the host vehicle 100; [0015]) and a manual driving mode (non-autonomous mode; [0012]) in which the accelerator control signal, the brake control signal, and the steering control signal are generated independently of the output from the external sensor (the processor 130 permits non-autonomous mode of the host vehicle 100 which the driver controls the acceleration, brake and steering and the control is independent of sensor signals output by the sensor 105 located on the host vehicle 100; [0012], [0015]), the vehicle cleaner system comprising: 
a cleaner unit (Fig. 2 – LIDAR defroster 120) configured to clean the external sensor (LIDAR defroster 120 may melt the frost accumulated on the lens of the LIDAR sensor, thus cleaning the lens of LIDAR sensor; [0016]); and 

wherein when the vehicle control unit switches from the manual driving mode to the autonomous driving mode (the processor 130 may permit the autonomous mode from non-autonomous mode; Fig. 4, [0027]-[0035]), the vehicle control unit is configured such that, after the cleaner control unit causes the cleaner unit to clean the external sensor (the processor 130 may cause, in block 440, the LIDAR defroster 120 execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]) or after a diagnosis is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), the manual driving mode is switched to the autonomous driving mode (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold; Fig. 4, [0027]-[0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Cullinane et al. (US 2016200326 A1; hereinafter Cullinane).

Regarding claim 2, Peters discloses:


Peters does not specifically disclose: 
further comprising: 
a switching advanced notification acquiring unit capable of acquiring a switching advanced notification signal for notifying that the vehicle is entering an area in which a driving mode is capable of switching from the manual driving mode to the autonomous driving mode.

However, Cullinane discloses:
further comprising: 
a switching advanced notification acquiring unit (Fig. 1 – computer 110) capable of acquiring a switching advanced notification signal for notifying that the vehicle is entering an area (autodrive zone 610/620 in Fig. 6, [0052]-[0053]) in which a driving mode is capable of switching from the manual driving mode to the autonomous driving mode (computer 100 may initiate the autonomous driving mode in autodrive zones which have been pre-approved or otherwise designated for initiating driving in the autonomous driving mode; [0052]-[0053]).



Regarding claim 3, Peters discloses:
wherein the cleaner control unit (Fig. 2 – processor 130) is configured such that 
after the switching advanced notification signal is acquired and the external sensor is cleaned (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal, in block 440, the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]), a determination is performed to ascertain whether or not the external sensor is clean (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), and 
a cleaning signal is output to the vehicle control unit (Fig. 2 – processor 130) when it is determined that the external sensor is clean, and the autonomous driving mode is executable (the 

Peters does not specifically disclose:
wherein the autonomous driving vehicle includes 
a switchable display unit capable of displaying to a user to indicate that the autonomous driving mode is executable, and 
the switchable display unit displays that the autonomous driving mode is executable.
	
	However, Cullinane discloses:
wherein the autonomous driving vehicle (Fig. 1 – vehicle 101) includes 
a switchable display unit (Fig. 1 – display 152) capable of displaying to a user to indicate that the autonomous driving mode is executable (display 152 displays image 850 indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle; [0085]), and 
the switchable display unit displays that the autonomous driving mode is executable (display 152 displays image 850 indicating that the computer 110 is ready for the autonomous driving mode; [0085]).

Peters and Cullinane are both considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that cleans the sensor when a request signal is received and permits autonomous mode when the sensor is clean to further incorporate Cullinane’s 

Regarding claim 4, Peters discloses:
wherein the cleaner control unit (Fig. 2 – processor 130) is configured such that, after the switching advanced notification signal is acquired (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal; Fig. 4, [0027]-[0035]) and a determination is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), a cleaning signal is output to the vehicle control unit (Fig. 2 – processor 130) when it is determined that the external sensor does not need to be cleaned (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold.  In other words, when the frost accumulation drops below the predetermined threshold, the lens does not need to be cleaned, and the autonomous mode is still permitted; Fig. 4, [0027]-[0035]), and the autonomous driving mode is executable.

Peters does not specifically disclose:
wherein the autonomous driving vehicle includes 
a switchable display unit capable of displaying to a user that the autonomous driving mode is executable, and 
the switchable display unit displays to indicate that the autonomous driving mode is executable.

However, Cullinane discloses:

a switchable display unit (Fig. 1 – display 152) capable of displaying to a user that the autonomous driving mode is executable (display 152 displays image 850 indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle; [0085]), and 
the switchable display unit displays to indicate that the autonomous driving mode is executable (display 152 displays image 850 indicating that the computer 110 is ready for the autonomous driving mode; [0085]).

Peters and Cullinane are both considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that determines whether the sensor needs to be cleaned when a request signal is received and permits autonomous mode when the sensor does not need to be cleaned to further incorporate Cullinane’s display that displays to the driver that the autonomous driving mode is executable.  By using Cullinane’s display, the driver may be better informed and/or get ready for the switch (Cullinane’s [0085]).

Regarding claim 5, Peters discloses:
wherein the cleaner control unit (Fig. 2 – processor 130) is configured such that 
after the switching advanced notification signal is acquired (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal; Fig. 4, [0027]-[0035]) and the determination is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing 
a determination is performed to ascertain to whether or not the external sensor is clean after cleaning the external sensor (process 400 returns to block 415 to monitor the frost accumulation after the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor), and 
when it is determined that the external sensor is clean, the cleaning signal is output to the vehicle control unit (Fig. 2 – processor 130), and the autonomous driving mode is executable (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold; Fig. 4, [0027]-[0035]).
	
	Peters does not specifically disclose:
the switchable display unit displays to indicate that the autonomous driving mode is executable.

However, Cullinane discloses:
the switchable display unit (Fig. 1 – display 152) displays to indicate that the autonomous driving mode is executable (display 152 displays image 850 indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle; [0085]).
	


Regarding claim 6, Peters does not specifically disclose:
wherein the vehicle control unit is configured such that when a switching signal is acquired from a switching operation unit, which is operable by the user while the switchable display unit displays that the autonomous driving mode is executable, the manual driving mode is ended and the autonomous driving mode is executed.

However, Cullinane discloses:
wherein the vehicle control unit (Fig. 1 – computer 110) is configured such that when a switching signal is acquired from a switching operation unit (Fig. 1 – display 152)(computer 110 acquires activation or deactivation of the autonomous driving mode from display 152; [0036]), which is operable by the user while the switchable display unit displays that the autonomous driving mode is executable (activating or deactivating autonomous driving mode of the user; press ON Button in 850 of Fig. 8, [0036]), the manual driving mode is ended and the autonomous driving mode is executed (after pressing ON Button in 850 of Fig. 8, the manual driving mode ends and the autonomous driving mode is activated, [0036]).

Peters and Cullinane are both considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that cleans the sensor when a request signal is received and permits autonomous mode when the sensor is clean to further incorporate Cullinane’s display that allows the driver to activate the autonomous driving mode.  By using Cullinane’s display, the driver may activate the autonomous driving mode when he is ready for the switch (Cullinane’s [0085]). 

Regarding claim 7, Peters discloses:
An autonomous driving vehicle (Fig. 1 – host vehicle 100) comprising: 
a vehicle control unit (Fig. 2 – processor 130) capable of selectively executing an autonomous driving mode (autonomous mode; [0015]) in which at least one of an accelerator control signal (accelerating control signal; [0015]), a brake control signal (braking control signal; [0015]), and a steering control signal (steering control signal; [0015]) is generated in accordance with an output from an external sensor (LIDAR sensor 105; [0015]) acquiring information on outside of the vehicle (the processor 130 controls the autonomous mode controller 115 in generating accelerating, braking and steering control signals according to the sensor signals output by the sensor 105 located on the host vehicle 100; [0015]) and a manual driving mode (non-autonomous mode; [0012]) in which the accelerator control signal, the brake control signal, and the steering control signal are generated independently of the output from the external sensor (the processor 130 permits non-autonomous mode of the host vehicle 100 which the driver controls the acceleration, brake and steering and the control is independent of sensor signals output by the sensor 105 located on the host vehicle 100; [0012], [0015]), 

a cleaner control unit (Fig. 2 – processor 130) configured to control the cleaner unit (the processor 130 may cause LIDAR defroster 120 to execute the defrost operation; [0016]), 
wherein the cleaner control unit is configured such that, when the switching advanced notification signal has been acquired (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal; Fig. 4, [0027]-[0035]), the external sensor is cleaned by the cleaner unit (in block 440, the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]) or a diagnosis is performed to ascertain whether or not the external sensor needs to be cleaned by the cleaner unit (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), and 
wherein when the vehicle control unit switches from the manual driving mode to the autonomous driving mode (the processor 130 may permit the autonomous mode from non-autonomous mode; Fig. 4, [0027]-[0035]), the vehicle control unit is configured such that, after the external sensor is cleaned by the cleaner unit (the processor 130 may cause, in block 440, the LIDAR defroster 120 execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]) or after the diagnosis is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), the manual driving mode is switched to the autonomous driving mode (the processor 130 may, in block 430, permit 

Peters does not specifically disclose:
wherein the cleaner control unit is configured to acquire a switching advanced notification signal, from a navigation system, a wireless communication unit or an image recognition unit for notifying that the vehicle is entering an area in which the autonomous driving mode is executable, or from a switching preparation input unit operated by a user. 

However, Cullinane discloses:
wherein the cleaner control unit (Fig. 1 – computer 110) is configured to acquire a switching advanced notification signal, from a navigation system, a wireless communication unit or an image recognition unit for notifying that the vehicle is entering an area (autodrive zone 610/620 in Fig. 6, [0052]-[0053]) in which the autonomous driving mode is executable (computer 100 may initiate the autonomous driving mode in autodrive zones which have been pre-approved or otherwise designated for initiating driving in the autonomous driving mode; [0052]-[0053]), or from a switching preparation input unit (Fig. 1 – display 152)operated by a user (computer 110 acquires activation or deactivation of the autonomous driving mode from display 152; [0036]). 

Peters and Cullinane are both considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that determines whether or not the sensors needs to be cleaned and cleans the sensor when a request signal is received determining the vehicle is to be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ichikawa et al. (US 10222796 B2) discloses an autonomous driving control apparatus that determines whether the autonomous driving control can be engaged or not and executes an autonomous driving control of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665